143 N.J. 481 (1996)
672 A.2d 1165
CURTIS T. BEDWELL & SONS, INC.
v.
GEPPERT BROTHERS, INC., ET AL.
The Supreme Court of New Jersey.
March 1, 1996.

ORDER
This matter having been duly presented to the Court on the joint application of the parties either to defer the supplemental briefing schedule indefinitely or to dismiss the appeal without prejudice,
And the Court having considered the submissions of counsel,
And good cause appearing;
It is ORDERED that the application is granted and the within appeal is dismissed, without prejudice to an application to reopen should the federal action in DEP v. Gloucester Environmental Management Services, Docket No. 84-0152, not be resolved by the settlement of the parties.